Citation Nr: 1436347	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than March 10, 2009, for the grant of death pension benefits with an aid and attendance allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945, from November 1945 to November 1948, and from December 1948 to March 1961.  He died in September 1994.  The appellant has claimed that she is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted the appellant entitlement to death pension benefits with an aid and attendance allowance, effective March 10, 2009.  In response, the appellant submitted a notice of disagreement as to the effective date assigned for the grant of this benefit.  

In a Proposed Administrative Decision dated in January 2013, the RO found that the marriage of the appellant and the Veteran could not be established for VA purposes because her previous marriage was never dissolved prior to marrying the Veteran.  As such, the RO proposed to terminate her entitlement to death pension benefits with aid and attendance.  In correspondence dated in April 2013, the RO notified the appellant that it had terminated her pension benefits effective April 1, 2013.  To date, neither the appellant nor her representative have challenged the April 2013 termination.  

The Board notes that in its April 2013 correspondence, the RO notified the appellant that it had terminated her benefits effective April 1, 2013, rather than retroactively nullifying the award effective March 10, 2009, which would have created an overpayment of VA pension benefits to the appellant.  Therefore, despite the RO's determination that the appellant could not be established as the Veteran's surviving spouse, she still had an award of death pension benefits with an aid and attendance allowance effective from March 10, 2009 to April 1, 2013.  As such, the Board finds that the issue of entitlement to an effective date earlier than March 10, 2009, for the grant of death pension benefits with an aid and attendance allowance is properly before the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran was service connected for diabetes mellitus, below-the-knee amputation of the bilateral lower extremities, status post cataract extraction of the left eye with lends implant and cataract of the right eye, and urethral stricture.

2.  The Veteran died in September 1994.

3.  The appellant's November 1994 claim for nonservice-connected death pension benefits was denied in March 1995; notice of the determination with her appellate rights was issued; the decision was not appealed and additional evidence received within one year of issuance of notice of the decision was not new and material so as warrant reconsideration of the claim.

4.  The appellant's November 2001 claim for death benefits was denied in March 2002; notice of the determination with her appellate rights was issued; the decision was not appealed and no new and material evidence was received within one year of issuance of notice of the decision so as warrant reconsideration of the claim.

5.  In a claim received on March 10, 2009, the Veteran petitioned to reopen her claim for death benefits, and sought aid and attendance benefits as the Veteran's surviving spouse.

6.  In an August 2010 decision, the RO granted the appellant, as a surviving spouse, entitlement to death pension benefits with an aid and attendance allowance effective March 10, 2009.

7.  The Veteran's death pension benefits with an aid and attendance allowance was terminated effective April 1, 2013, because the marriage of the appellant and the Veteran could not be established for VA purposes.  

8.  There was no claim of entitlement to death pension benefits pending prior to March 10, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 2009, for the grant of entitlement to an aid and attendance allowance have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.402 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant challenges the effective date assigned in connection with the award of entitlement to death pension benefits with an aid and attendance allowance for a surviving spouse.  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, discussion of the VCAA's notification requirements with regard to this claim is unnecessary.  Further, as the decision below denies the appeal as a matter of law, with no facts in dispute, discussion of VA's duty to assist in this case is rendered moot.

During the Veteran's lifetime, he was service connected for diabetes mellitus, below-the-knee amputation of the bilateral lower extremities, status post cataract extraction of the left eye with lens implant and cataract of the right eye, and urethral stricture.  After he died of adenocarcinoma of the prostate in September 1994, the appellant applied for and was granted a burial allowance and transportation expenses.  However, in an October 1994 rating decision, entitlement to service connection for the Veteran's cause of death and entitlement to benefits under the provisions of 38 U.S.C.A. § 1318 were denied.

In November 1994, the appellant filed a claim for nonservice-connected death pension benefits; however, her claim was denied in correspondence dated in March 1995 because she did not submit a copy of the public record ending her previous marriage prior to her marriage with the Veteran.  She was provided her appellate rights.  No appeal was taken from the determination, and evidence received within one year of the determination was not new and material so as to warrant reconsideration of the claim.  As such, the March 1995 RO denial is final.  38 U.S.C.A. § 7105 (West 2002).

In November 2001, the appellant filed a claim for entitlement to service connection for the cause of the Veteran's death; however, in correspondence dated in March 2002, this claim was denied by the RO because it had not received any new and material evidence showing that the Veteran's death was related to his military service.  She was provided her appellate rights.  No appeal was taken from the determination, and no new and material evidence was received within one year of issuance of notice of the determination.  As such, the March 2002 RO denial is final.  38 U.S.C.A. § 7105.

In a claim received on March 10, 2009, the appellant sought to reopen the previously denied claim for death benefits and also sought entitlement to an aid and attendance allowance as the Veteran's surviving spouse.  In the August 2010 decision on appeal, although the RO declined to reopen the claims for entitlement to service connection for the Veteran's cause of death and entitlement to benefits under the provisions of 38 U.S.C.A. § 1318, it granted entitlement to death pension benefits with an aid and attendance allowance effective March 10, 2009.  This allowance was eventually terminated on April 1, 2013, because the marriage of the appellant and the Veteran could not be established for VA purposes due to her prior marriage to another party never having been dissolved.  

The appellant seeks an earlier effective date for the award of death pension benefits with an aid and attendance allowance.  Specifically, she argues that the award of benefits should be made effective on the date of the Veteran's death in September 1994.  She has alleged that she was orally informed that she was not eligible for these benefits at that time, and that she was given inadequate time to appeal the prior denials.  

As noted above, the appellant was provided notice of the March 1995 RO denial of her November 1994 claim for death pension benefits, and she was provided her appellate rights.  No appeal was taken from the determination, and evidence received within one year of the determination was not new and material so as to warrant reconsideration of the claim.  As such, the March 1995 RO denial is final.  38 U.S.C.A. § 7105 (West 2002).  There has been no allegation of clear and unmistakable error in that determination.

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013).

As the March 1995 RO denial of the appellant's November 1994 claim for death pension benefits is final, no award of death pension benefits may be made based on the November 1994 claim.  Even if it is deemed that new and material evidence was received within one year of the March 1995 determination so as to warrant reconsideration of the November 1994 claim, and that the August 2010 RO decision constituted reconsideration of the November 1994 claim, an award of death pension benefits may not now be made retroactively effective prior to March 10, 2009 as the marriage of the appellant and the Veteran has not been established for VA purposes due to her prior marriage to another party never having been dissolved.  

There is no demonstration that entitlement to death pension benefits arose prior to March 10, 2009, the date of receipt of the claim.  Even if deemed so, however, the date of receipt of the claim still governs as it is the later of the two.  The record does not reflect any pending unadjudicated claim for death benefits subsequent to the prior final determinations outlined above, and prior to March 10, 2009.

The provisions of 38 C.F.R. § 3.402(c), specifically applicable to aid and attendance benefits for a surviving spouse, also provide that the effective date of such benefits is the date of receipt of claim or the date entitlement arose, whichever is later.  This regulation, however, includes an exception to this rule, i.e., when an award of death pension based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional pension payable to the surviving spouse by reason of need for aid and attendance "shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established."  38 C.F.R. § 3.402(c)(1).

However, the above regulatory exception is not applicable to the appellant's case, as there was no award of death pension benefits prior to March 10, 2009.  As no other exception is applicable, the March 10, 2009, date of claim is the correct effective date and an earlier effective date must be denied.  The benefit of the doubt doctrine is not for application because the preponderance of the above discussed evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than March 10, 2009, for the grant of death pension benefits with an additional aid and attendance allowance is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


